OPINION
BARRY, Circuit Judge
Before us is the tragic case of Mitchell Spero (“Spero”), who died in November 2000 following a violent encounter with police in which Spero, who was under the influence of LSD, mounted a quite extraordinary resistance to arrest. Spero’s parents, plaintiffs in this action, filed suit against a number of individual and municipal defendants, alleging a series of federal and state claims, including 42 U.S.C. § 1983. Plaintiffs now appeal from a July 20, 2004 order of the District Court, which granted summary judgment in favor of all defendants as to each of plaintiffs’ federal claims and dismissed, without prejudice, plaintiffs’ supplemental state claims.
We have carefully reviewed Judge Debevoise’s thirty-eight-page opinion in this matter in which he conscientiously considered the record and meticulously analyzed the issues presented. We see no need to expand upon this analysis, surely cannot improve upon it, and agree with the conclusions he reached. Accordingly, for substantially the reasons set forth by the District Court, we will affirm its July 20, 2004 order.